Lumpkin, J.
Where the only evidence of the service of a bill of exceptions consisted of an acknowledgment thereon in these words: “Due and legal service acknowledged on the within bill of exceptions; copy and all further service is hereby waived,” signed by counsel for the defendant in error after the expiration of more than ten days from the date upon which *95the bill of exceptions was certified, the service was too late, and a motion to dismiss the writ of error must be sustained. Phillips v. McNeice, 50 Ga. 358; Marietta Paper Co. v. Faw, 64 Ga. 450. Writ of error dismissed.
May 11, 1896. Argued at the last term.
Enoch Faw and H. B. Moss, for plaintiff in error.
R. N. Holland, contra.